DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley Greenwell on 02-23-2021.

The application has been amended as follows: 
In the claims:
Claim 1. (Currently Amended) A method [[for]] of pre-conditioning a temperature controlled delivery appliance, the temperature controlled delivery appliance comprising a storage container and a climate control system, the method comprising:
obtaining a first target temperature;
operating the climate control system to maintain the storage container at the first target temperature defining a preconditioning temperature;
receiving a delivery notification;
obtaining a second target temperature; [[and]]
operating the climate control system to regulate [[a]] the storage container defining a storage temperature for a delivered item; and
wherein the first target temperature is about halfway between an ambient temperature and the second target temperature, or wherein the first target temperature is determined as a function of a regulation capacity of the climate control system, the second target temperature, and an estimated delivery delay time.

Claim 3, line 3, change “delivered items are” to --the delivered item is--; and

Cancel claims 4, 5, and 13-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, previously applied Mellado et al. (US#2019/0130348) fails to disclose or suggest the following method steps, collectively: operating the climate control system to maintain the storage container at the first target temperature defining a preconditioning temperature; and wherein the first target temperature is about halfway between an ambient temperature and the second target temperature, or wherein the first target temperature is determined as a function of a regulation capacity of the climate control system, the second target temperature, and an estimated delivery delay time.  The first target temperature, namely preconditioning temperature, is critical to the applicant’s invention.  See paragraphs [0054] – [0055] of the instant specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/               Primary Examiner, Art Unit 3677